Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The Office Action is in response to communication filed on 12/09/2021.     

 				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 12/13/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendment
4.	The Amendment filed on 12/09/2021 has been received.  Claims 1-19 are pending. 

5.					Response to Arguments
	Applicant’s arguments filed on 12/09/2021, pages 6-11 have been fully considered.
 
Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered.  
1) 	Basically, the applicant argued that the prior art (Schmidt et al. (US 4682894) and in view of  Mercelis (US 10725446) ) does not teach the limitations 
i)	“a processor responsive to factory calibration parameters associated with a factory coordinate space” in independent claim 1, since “There is no teaching or suggestion of a 
ii)  “a processor ... adapted to receive motion step information from a motion conveyance that moves the object with respect to a field of view and the structured light sheet of the 3D vision sensor.”, since “There is no teaching or suggestion of a processor “adapted to receive motion step information...” as recited in claim 1”; 
iii) “a correction process that determines a mapping between the factory coordinate space and a coordinate space derived from acquired 3D image data of the object and that derives a transform therebetween.” Since “cannot identify, a mapping between the pqr coordinate space and “a coordinate space derived from acquired 3D image data of the object,” as the pqr coordinate space itself is derived from measurements made by the sensor 13 relative to the flat plate”;
    iv)	“an iterative process that applies the correction process a plurality of times based upon predetermined factors.” Since “There is no demonstration that the repeating described at step 3 is applicable to the embodiments of Figs. 1-2 relied upon by the Office Action with respect to the claim features recited above”
(remark, page 6-9).
Examiner’s response:
Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that Schmidt et al. (US 4682894) and in view of  Mercelis (US 10725446) teaches the aforementioned limitation in the current claim set. Follows are the reasons.

Second, the combination of Schmidt and Mercelis  discloses that “a processor ... adapted to receive motion step information from a motion conveyance that moves the object with respect to a field of view and the structured light sheet of the 3D vision sensor.” As shown in fig. 1, the motion conveyance is 11 and it moves with speed and the speed is the motion step information; the processor is adapted to receive motion step information, as suggested in column 2, line 50-68, and column 3, line 1-11,  “Drive mechanism 12 is used to move table 11 twoard and away from sensor 13… The position of table 11 becomes the measured value for each point measured at that table 11 position.  A calibration system merely must identify the measurement value of each measureable point”, which means it adapted to receive motion step information from a motion conveyance since it measures each measureable point and it is controlled by the speed. 
Third, the combination of Schmidt and Mercelis  discloses that “a correction process that determines a mapping between the factory coordinate space and a coordinate space derived from  The position of table 11 becomes the measured value for each point measured at that table 11 position”; in which, since each point of table 11 is measured, it has a coordinate space; the calibration process is also the mapping process, as suggested in column 2, line 50-68, and column 3, line 1-11, “  Relying on the ability of sensor 13 to always send the same unique signal whenever a surface reflects projected light 14 from the same relative to sensor 13, the sensor system can reliably measure the point.  The position of table 11 becomes the measured value for each point measured at that table 11 position.  A calibration system merely must identify the measurement value of each measureable point and the sensor will report the correct value when measuring an unknown surface… At the completion of this step, the sensor is completely calibrated in depth (q direction), but lacks calibration in the remaining two directions (p and r)”, which means a correction process that determines a mapping between the factory coordinate space and a coordinate space derived from acquired 3D image data of the object and that derives a transform therebetween.
Fourth, the combination of Schmidt and Mercelis  discloses that “an iterative process that applies the correction process a plurality of times based upon predetermined factors” in column 7, line 12-43, … Repeating this procedure for all intersections on both surfaces… This procedure is then repeated on the surface of volume 31 furthest from the sensor…; the repeating process is an iterative process that applies the correction process a plurality of times based upon predetermined factors, like the surface of the volume 31; it also suggested in column 2, line 50-
translated perpendicular to the sensor measurement axis and from measurements on the plate, distances orthogonal to the sensor measurement axis are calibrated.  This is repeated for the third axis…”;  since the correction (calibration) process is for each point and there are many points in the surface, and it is repeated by each axis (including the third axis), such that the correction (calibration) process is interpreted as an iterative process that applies the correction process a plurality of times based upon predetermined factors.

Therefore, the combination of Schmidt and Mercelis  discloses that the limitations of  “a processor responsive to factory calibration parameters associated with a factory coordinate space”; “a processor ... adapted to receive motion step information from a motion conveyance that moves the object with respect to a field of view and the structured light sheet of the 3D vision sensor.”, “a correction process that determines a mapping between the factory coordinate space and a coordinate space derived from acquired 3D image data of the object and that derives a transform therebetween.”  and “an iterative process that applies the correction process a plurality of times based upon predetermined factors” in independent claim 1. 

2) 	the applicant also argued that the prior art (Schmidt et al. (US 4682894) and in view of  Mercelis (US 10725446)) does not teach the limitations “a compensation process that 
rays of light”.  (remark, page 12).
Examiner’s response:
Examiner disagree. Examiner has updated search and reviewed the prior arts and the current claim set carefully. Examiner believe that Schmidt et al. (US 4682894) and in view of  Mercelis (US 10725446) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
First, Schmidt discloses that “a compensation process that determines an image sensor coordinate space and a substantially planar structured light coordinate space that can be non- parallel with respect to each other” as shown in fig. 1, fig. 2a, fig. 2b, p/q/r is also an image sensor coordinate space; and as show in fig. 1, rays of light 14 is a substantially planar structured light and it is obvious from fig. 1, rays of light 14 has coordinate space since it is spread in three-dimensional directions and these two coordinate space can be non- parallel with respect to each other, as shown in fig. 1 and also suggested in column 2, line 50-68, … sensor 13 emits rays of light 14 that illuminate a small area of plate 10; as shown in fig. 1, the light coordinate space is small area of object 10) that can be non-parallel with respect to each other (column 2, line 50-68, and column 3, line 1-43, … A calibration system merely must identify the measurement value of each measureable point and the sensor will report the correct value when measuring an unknown  The calibration of the p and r directions use a method similar to that used for the q direction. 
Second, Schmidt discloses that the compensation process determining a mapping between the image sensor coordinate space and the structured light coordinate space using features of an imaged calibration object of known dimensions as shown in fig. 1, fig. 2a and fig. 2b; the calibration process is interpreted as mapping process since the processer uses the rays of light to calibrate, also suggested in column 2, line 50-68, and column 3, line 1-43, … A calibration system merely must identify the measurement value of each measureable point and the sensor will report the correct value when measuring an unknown surface.  The method is one of a substitution of the unknown surface at the same location as the known calibration surface.  At the completion of this step, the sensor is completely calibrated in depth (q direction)… The calibration of the p and r directions use a method similar to that used for the q direction;
Third, the combination of Schmidt and Mercelis  discloses that derives a transform between two coordinate spaces. Mercelis discloses that in fig. 4 and fig. 5, and fig. 7; column 4, line 38-47, … to make it possible to manufacture the object by controlling the scan means of the different sectors, the relation between each sector coordinate system S.sub.1 and S.sub.2 and said reference coordinate system is determined by an initial transformation function F.sub.1 and F.sub.2 respectively.
Therefore, the combination of Schmidt and Mercelis  discloses that the limitations of “a compensation process that determines an image sensor coordinate space and a substantially planar structured light coordinate space that can be non- parallel with respect to each other, the 

3) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, all limitations in independent claims are disclosed by the prior art. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claim 1-7, 11-17 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 4682894) and in view of  Mercelis (US 10725446).
 
	Regarding claim 1, Schmidt discloses a system  (fig. 1) for generating measurements as a result of a calibration process (Abstract, An arrangement in which three-dimensional  sensor 13 emits rays of light 14 that illuminate a small area of plate 10) or a non-parallel relationship between a direction of object travel (fig. 1, object 10 travels to 13) and a factory coordinate space of the 3D vision system sensor (as shown in fig. 1, fig. 2a, fig. 2b, r, p, q is a  factory coordinate space of the 3D vision system sensor ) comprising: 
	an image sensor (fig. 1, component 13; column 2, line 50-68, … Optical sensor 13 to be calibrated is placed with its measurement axis parallel to the direction of translation) connected to a processor (column 2, line 50-68, … A light sensor such as a TV camera in sensor 13 receives rays of light 15 from the illuminated area and transmits a unique signal to a signal processor for 
interpretation)  responsive to factory calibration parameters associated with a factory coordinate space (fig. 1 and fig. 2a, fig. 2b, p/q/r is a factory coordinate space ; As shown in fig. 1, sensor 13 received light from illuminate area in 10 (flat plate) and send the signal to processor to interpretation, as also suggested in column 2, line 50-68, … A light sensor such as a TV camera in sensor 13 receives rays of light 15 from the illuminated area and transmits a unique signal to a signal processor for Interpretation”. In fig. 2a/2b, the illuminated area is 21/22/23. As shown in fig. 1/2a/2b, a factory coordinate space is p/q/r; the factor parameter is “precision squares and indicators can be used to verify that plate 10 is perpendicular to the direction of travel or measure 
and adapted to receive motion step information from a motion conveyance (As shown in fig. 1, the motion conveyance is 11 and it moves with speed and the speed is the motion step information; the processor is adapted to receive motion step information, as suggested in column 2, line 50-68, and column 3, line 1-11,  “Drive mechanism 12 is used to move table 11 twoard and away from sensor 13… The position of table 11 becomes the measured value for each point measured at that table 11 position.  A calibration system merely must identify the measurement value of each measureable point”, which means it adapted to receive motion step information from a motion conveyance, since it measures each measureable point and it is controlled by the speed);  
	a correction process that determines a mapping between the factory coordinate space and a coordinate space derived from acquired 3D image data of the object (As shown in fig. 1/2a/2b, the factory coordinate space is p/q/r, a coordinate space is derived from the acquired 3D image data of the object, as suggested in  column 2, line 50-68, and column 3, line 1-11,  “Drive mechanism 12 is used to move table 11 toward and away from sensor 13… The position of table 11 becomes the measured value for each point measured at that table 11 position”; in which, since each point of table 11 is measured, it has a coordinate space; the calibration process is also the mapping process, as suggested in column 2, line 50-68, and column 3, line 1-11, “  Relying on the ability of sensor 13 to always send the same unique signal whenever a surface reflects projected light 14 from the same relative to sensor 13, the sensor system can reliably measure the point.  The position of table 11 becomes the measured value for each point measured at that table 11 position.  A calibration system merely must identify the measurement value of each measureable point and the sensor will report the correct value when measuring an unknown  At the completion of this step, the sensor is completely calibrated in depth (q direction), but lacks calibration in the remaining two directions (p and r)”, which means a correction process that determines a mapping between the factory coordinate space and a coordinate space derived from acquired 3D image data of the object and that derives a transform therebetween);
and an iterative process that applies the correction process a plurality of times based upon predetermined factors (column 7, line 12-43, … Repeating this procedure for all intersections on both surfaces… This procedure is then repeated on the surface of volume 31 furthest from the sensor…; the repeating process is an iterative process that applies the correction process a plurality of times based upon predetermined factors, like the surface of the volume 31; it also suggested in column 2, line 50-68, and column 3, line 1-11, “  A calibration system merely must identify the measurement value of each measureable point and the sensor will report the correct value when measuring an unknown surface.  The method is one of a substitution of the unknown surface at the same location as the known calibration surface.  At the completion of this step, the sensor is completely calibrated in depth”, and column 1, line 55-68, “A plate at a precise angle is then translated perpendicular to the sensor measurement axis and from measurements on the plate, distances orthogonal to the sensor measurement axis are calibrated.  This is repeated for the third axis…”;  since the correction (calibration) process is for each point and there are many points in the surface, and it is repeated by each axis (including the third axis), such that the correction (calibration) process is interpreted as an iterative process that applies the correction process a plurality of times based upon predetermined factors).
.	It is noticed that Schmidt does not disclose explicitly of derives a transform therebetween.
 to make it possible to manufacture the object by controlling the scan means of the different sectors, the relation between each sector coordinate system S.sub.1 and S.sub.2 and said reference coordinate system is determined by an initial transformation function F.sub.1 and F.sub.2 respectively).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology derives a transform therebetween as taught by Mercelis as a modification to the system for generating measurements of Schmidt for the benefit of that to determine the relation between two coordinate systems (see Mercelis column 4, line 38-47,).
	
	Regarding claim 11, Schmidt discloses a system  (fig. 1) for generating calibration measurements (Abstract, An arrangement in which three-dimensional measurement sensors are calibrated using linear translation of three flat plates, one orthogonal to the path, one sloping vertically, one sloping horizontally.  Sensors for which linear interpolation applies need only calibrate two surfaces of the sensor volume for complete calibration; which is calibration measurement) in a profile sensor of a vision system (fig. 1, component 13) comprising: 
	a compensation process that determines an image sensor coordinate space (as shown in fig. 1, fig. 2a, fig. 2b, r, p, q is also an image sensor coordinate space) and a substantially planar structured light coordinate space (as shown in fig. 1, fig. 2a, fig. 2b, p/q/r is an image sensor coordinate space; and as show in fig. 1, rays of light 14 is a substantially planar structured light and it is obvious from fig. 1, rays of light 14 has coordinate space since it is spread in three-dimensional directions and these two coordinate space can be non- parallel with respect to each  sensor 13 emits rays of light 14 that illuminate a small area of plate 10; as shown in fig. 1, the light coordinate space is small area of object 10) that can be non-parallel with respect to each other (column 2, line 50-68, and column 3, line 1-43, … A calibration system merely must identify the measurement value of each measureable point and the sensor will report the correct value when measuring an unknown surface.  The method is one of a substitution of the unknown surface at the same location as the known calibration surface.  At the completion of this step, the sensor is completely calibrated in depth (q direction)… The calibration of the p and r directions use a method similar to that used for the q direction): 
	the compensation process determining a mapping between the image sensor coordinate space and the structured light coordinate space using features of an imaged calibration 
object of known dimensions (as shown in fig. 1, fig. 2a and fig. 2b; column 2, line 50-68, and column 3, line 1-43, … A calibration system merely must identify the measurement value of each measureable point and the sensor will report the correct value when measuring an unknown surface.  The method is one of a substitution of the unknown surface at the same location as the known calibration surface.  At the completion of this step, the sensor is completely calibrated in depth (q direction)… The calibration of the p and r directions use a method similar to that used for the q direction);
	the mapping being stored as part of the calibration parameters of the profile sensor (column 8, line 1-55, … Since one set of data on each of two surfaces is the only data required 
to completely describe the entire volume, a considerable reduction in calibration time and data storage is obtained; which means the mapping being stored ).

	Mercelis disclose of derives a transform therebetween (as shown in fig. 4 and fig. 5, and fig. 7; column 4, line 38-47, … to make it possible to manufacture the object by controlling the scan means of the different sectors, the relation between each sector coordinate system S.sub.1 and S.sub.2 and said reference coordinate system is determined by an initial transformation function F.sub.1 and F.sub.2 respectively).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology derives a transform therebetween as taught by Mercelis as a modification to the system for generating calibration measurements of Schmidt for the benefit of that to determine the relation between two coordinate systems (see Mercelis column 4, line 38-47,).
	
	Regarding claim 13, Schmidt discloses a method   (fig. 1) for generating measurements as a result of a calibration process (Abstract, An arrangement in which three-dimensional measurement sensors are calibrated using linear translation of three flat plates, one orthogonal to the path, one sloping vertically, one sloping horizontally.  Sensors for which linear interpolation applies need only calibrate two surfaces of the sensor volume for complete calibration which is a calibration process) in a 3D vision system sensor (fig. 1, component 13) in the presence of either a non-planar structured light sheet used to illuminate an object (fig. 1, component 14 is a non-planar structured light sheet used to illuminate an object; column 2, line 50-68, … sensor 13 emits rays of light 14 that illuminate a small area of plate 10) or a non-parallel relationship between a direction of object travel (fig. 1, object 10 travels to 13) and a factory coordinate space 
	an image sensor (fig. 1, component 13; column 2, line 50-68, … Optical sensor 13 to be calibrated is placed with its measurement axis parallel to the direction of translation) connected to a processor (column 2, line 50-68, … A light sensor such as a TV camera in sensor 13 receives rays of light 15 from the illuminated area and transmits a unique signal to a signal processor for 
interpretation)  responsive to factory calibration parameters associated with a factory coordinate space (fig. 1 and fig. 2a, fig. 2b, p/q/r is a factory coordinate space ; As shown in fig. 1, sensor 13 received light from illuminate area in 10 (flat plate) and send the signal to processor to interpretation, as also suggested in column 2, line 50-68, … A light sensor such as a TV camera in sensor 13 receives rays of light 15 from the illuminated area and transmits a unique signal to a signal processor for Interpretation”. In fig. 2a/2b, the illuminated area is 21/22/23. As shown in fig. 1/2a/2b, a factory coordinate space is p/q/r; the factor parameter is “precision squares and indicators can be used to verify that plate 10 is perpendicular to the direction of travel or measure the deviation from perpendicular”, as suggested in column 2, line 50-68; The precision squares and indicators is associated with factory coordinate p/q/r) 
	and adapted to receive motion step information from a motion conveyance (As shown in fig. 1, the motion conveyance is 11 and it moves with speed and the speed is the motion step information; the processor is adapted to receive motion step information, as suggested in column 2, line 50-68, and column 3, line 1-11,  “Drive mechanism 12 is used to move table 11 toward and away from sensor 13… The position of table 11 becomes the measured value for each point measured at that table 11 position.  A calibration system merely must identify the measurement value of each measureable point”, which means it adapted to receive motion step information from a motion conveyance; since it measures each measureable point and it is controlled by the speed);  
 The position of table 11 becomes the measured value for each point measured at that table 11 position”; in which, since each point of table 11 is measured, it has a coordinate space; the calibration process is also the mapping process, as suggested in column 2, line 50-68, and column 3, line 1-11, “  Relying on the ability of sensor 13 to always send the same unique signal whenever a surface reflects projected light 14 from the same relative to sensor 13, the sensor system can reliably measure the point.  The position of table 11 becomes the measured value for each point measured at that table 11 position.  A calibration system merely must identify the measurement value of each measureable point and the sensor will report the correct value when measuring an unknown surface… At the completion of this step, the sensor is completely calibrated in depth (q direction), but lacks calibration in the remaining two directions (p and r)”, which means a correction process that determines a mapping between the factory coordinate space and a coordinate space derived from acquired 3D image data of the object and that derives a transform therebetween);
	and an iterative process that applies the correction process a plurality of times based upon predetermined factors (column 7, line 12-43, … Repeating this procedure for all intersections on both surfaces… This procedure is then repeated on the surface of volume 31 furthest from the sensor…; the repeating process is an iterative process that applies the correction process a plurality of times based upon predetermined factors, like the surface of the volume 31; it also This is repeated for the third axis…”;  since the correction (calibration) process is for each point and there are many points in the surface, and it is repeated by each axis (including the third axis), such that the correction (calibration) process is interpreted as an iterative process that applies the correction process a plurality of times based upon predetermined factors).
.	It is noticed that Schmidt does not disclose explicitly of derives a transform therebetween.
	Mercelis disclose of derives a transform therebetween (as shown in fig. 4 and fig. 5, and fig. 7; column 4, line 38-47, … to make it possible to manufacture the object by controlling the scan means of the different sectors, the relation between each sector coordinate system S.sub.1 and S.sub.2 and said reference coordinate system is determined by an initial transformation function F.sub.1 and F.sub.2 respectively).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology derives a transform therebetween as taught by Mercelis as a modification to the method  for generating measurements of Schmidt for the benefit of that to determine the relation between two coordinate systems (see Mercelis column 4, line 38-47,).

Regarding claim 2, the combination of Schmidt and Mercelis teaches the limitations recited in claim 1 as discussed above. In addition, Schmidt further discloses that the correction process employs estimates of the motion step information and is adapted to re-estimate acquired point positions of the 3D data based upon the estimated motion step information (as shown in the equations in column 3-4; and also in column 3, line 24-42, … By recording the q value of table 11 when each measurement of the surface of plate 21 is made, the value of r measured by 
the sensor 13 can be established.  Since sensor 13 will report a depth q for any point on the surface at the time of measurement …, the recorded q value of table 11 at the time of that measurement can be associated with the same point while the plate is moving; in which q is the motion step information).

	Regarding claim 3, the combination of Schmidt and Mercelis teaches the limitations recited in claim 2 as discussed above. In addition, Schmidt further discloses that the iterative process re-estimates measured features of the object to derive updated measured features and re-estimates the motion step information from the updated measured features (column 7, line 12-43, … Repeating this procedure for all intersections on both surfaces… This procedure is then repeated on the surface of volume 31 furthest from the sensor…).

	Regarding claim 4, the combination of Schmidt and Mercelis teaches the limitations recited in claim 3 as discussed above. In addition, Schmidt further discloses that the motion step information defines vector information (as shown in fig. 1, fig. 2a, fig. 2b, q is vector).

 the predetermined factors comprise a number of times the iterative process is performed or convergence of the re-estimated measured features (column 7, line 12-43, … Repeating this procedure for all intersections on both surfaces… This procedure is then repeated on the surface of volume 31 furthest from the sensor…).

	Regarding claim 6, the combination of Schmidt and Mercelis teaches the limitations recited in claim 1 as discussed above. In addition, Schmidt further discloses that the 3D image data is based upon a calibration object having a plurality of 3D features thereon (as shown in fig. 2a, fig. 2b, the calibration object having a plurality of 3D features thereon).

	Regarding claim 7, the combination of Schmidt and Mercelis teaches the limitations recited in claim 6 as discussed above. In addition, Schmidt further discloses that the 3D features define a frustum (fig. 2b).

	Regarding claim 12, the combination of Schmidt and Mercelis teaches the limitations recited in claim 11 as discussed above. In addition, Schmidt further discloses that wherein the compensation process occurs free of physical alignment or fixturing processes with respect to the 
profile sensor (column 2, line 50-68, and column 3, line 1-43, … A calibration system merely must identify the measurement value of each measureable point and the sensor will report the correct value when measuring an unknown surface.  The method is one of a substitution of the unknown surface at the same location as the known calibration surface.  At the completion of  The calibration of the p and r directions use a method similar to that used for the q direction; in which, the compensation process occurs free of physical alignment or fixturing processes with respect to the 
profile sensor since the calibration system merely identify the measurement value of each measureable point and the sensor will report the correct value when measuring an unknown surface).

Regarding claim 14, the combination of Schmidt and Mercelis teaches the limitations recited in claim 13 as discussed above. In addition, Schmidt further discloses that the correction process employs estimates of the motion step information and is adapted to re-estimate acquired point positions of the 3D data based upon the estimated motion step information (as shown in the equations in column 3-4; and also in column 3, line 24-42, … By recording the q value of table 11 when each measurement of the surface of plate 21 is made, the value of r measured by 
the sensor 13 can be established.  Since sensor 13 will report a depth q for any point on the surface at the time of measurement …, the recorded q value of table 11 at the time of that measurement can be associated with the same point while the plate is moving; in which q is the motion step information).

	Regarding claim 15, the combination of Schmidt and Mercelis teaches the limitations recited in claim 14 as discussed above. In addition, Schmidt further discloses that re-estimates measured features of the object to derive updated measured features and re-estimates the motion step information from the updated measured features (column 7, line 12-43, … Repeating this  This procedure is then repeated on the surface of volume 31 furthest from the sensor…).
	
	Regarding claim 16, the combination of Schmidt and Mercelis teaches the limitations recited in claim 15 as discussed above. In addition, Schmidt further discloses that the predetermined factors comprise a number of times the iterative process is performed or convergence of the re-estimated measured features (column 7, line 12-43, … Repeating this procedure for all intersections on both surfaces… This procedure is then repeated on the surface of volume 31 furthest from the sensor…).

	Regarding claim 17, the combination of Schmidt and Mercelis teaches the limitations recited in claim 13 as discussed above. In addition, Schmidt further discloses that the 3D image data is based upon a calibration object having a plurality of 3D features thereon (as shown in fig. 2a, fig. 2b, the calibration object having a plurality of 3D features thereon).

8.	Claim 8, 9, 18, 19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 4682894) and in view of  Mercelis (US 10725446) and further in view of Darbin et al. (US 20090141065).
 
	Regarding claim 8, the combination of Schmidt and Mercelis teaches the limitations recited in claim 1 as discussed above.	
	It is noticed that the combination of Schmidt and Mercelis does not disclose explicitly of the 3D vision system sensor is a laser displacement sensor.

	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the 3D vision system sensor is a laser displacement sensor as a modification to the system for the benefit of that to measure displacement (see Darbin, paragraph 0047).

	Regarding claim 9, the combination of Schmidt and Mercelis and Darbin teaches the limitations recited in claim 7 as discussed above. In addition, Darbin further discloses that a plurality of laser displacement sensors mounted across a width that is substantially transverse to 
the motion direction (as shown in fig. 10; paragraph 0047, system having laser displacement sensors to measure diaphragm displacement and to adjust the B.sub.EMF target values).
	The motivation of combination is the same as in claim 8’ rejection.

	Regarding claim 18, the combination of Schmidt and Mercelis teaches the limitations recited in claim 13 as discussed above.	
	It is noticed that the combination of Schmidt and Mercelis does not disclose explicitly of the 3D vision system sensor is a laser displacement sensor.
	Darbin disclose of the 3D vision system sensor is a laser displacement sensor (fig. 10, component 713/715; paragraph 0047, system having laser displacement sensors to measure diaphragm displacement and to adjust the B.sub.EMF target values).


	Regarding claim 19, the combination of Schmidt and Mercelis and Darbin teaches the limitations recited in claim 18 as discussed above. In addition, Darbin further discloses that a plurality of laser displacement sensors mounted across a width that is substantially transverse to 
the motion direction (as shown in fig. 10; paragraph 0047, system having laser displacement sensors to measure diaphragm displacement and to adjust the B.sub.EMF target values).
	The motivation of combination is the same as in claim 18’ rejection.

9.	Claim 10 is rejected are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (US 4682894) and in view of  Mercelis (US 10725446) and in view of FURUKAWA et al. (US 20170160314).
 
	Regarding claim 10, the combination of Schmidt and Mercelis teaches the limitations recited in claim 1 as discussed above. In addition, 	Schmidt further discloses that a calibration 
object having (a) a base (fig. 1, component 11) defining a first side (fig. 1, the left side of table 11) and an opposing second side (fig. 1, the right side of table 11); 
	a first three-dimensional element projecting from the first side (fig. 1, the pole in the left side of 11 is first three-dimensional element projecting from the first side);

	It is noticed that the combination of Schmidt and Mercelis does not disclose explicitly that the first three-dimensional element having a first top face; a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top; and  a first plane located relative to the first side and a second plane located relative to the second side, wherein the first plane and the second plane are substantially parallel.
FURUKAWA discloses that a first three-dimensional element projecting from the first side, the first three-dimensional element having a first top face; a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top face (fig. 1; in fig. 1. As shown in fig. 1, component 6 is interpreted as a first three-dimensional element projecting from the first side (the right side) and component 7 is interpreted as a sec and three-dimensional element projecting from the second side (the left side) and component 6 has top face (face up) and component 7 also has top face;  they are opposed to each other, since one is on the right and another one is on the left);
and,
a first plane located relative to the first side and a second plane located relative to the second side, wherein the first plane and the second plane are substantially parallel (Fig. 1; from fig. 1, the first top face and the second top face are substantially parallel (the top surface of 6 and 7 are parallel horizontally) and the second top face in the substantially parallel orientation and a predetermined spacing apart from the first top face, the spacing distance is the length of component 5 since 6 & 7 are separated by 5. It is formed by a surfacing device 35, which is a rotary driver; the rotary driving processing is a machining process, as suggested in paragraph  a rotary driver 35 that rotates the stator coil end simulation test body 8 about a longitudinal direction axis; paragraph 0032, as: “The stator coil end simulation test body 8 is rotatably supported by the rotary driver 35.  The rotary driver 35 drives/rotates the test body”. Please note: the test body 8 includes component 6 and 7).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the technology that the first three-dimensional element having a first top face; a second three-dimensional element projecting from the second side, the second three-dimensional element having a second top; and  a first plane located relative to the first side and a second plane located relative to the second side, wherein the first plane and the second plane are substantially parallel as a modification to the system for the benefit of that equipotential lines generated between the stator coil conductor 1 and the low resistance layer 5 in the stator core 7 run nearly parallel to each other (see FURUKAWA, paragraph 0035) and to measure a three-dimensional surface potential distribution of the electric field relaxation system (see FURUKAWA paragraph 0016).

10.					Conclusion
.	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
11.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423